COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Charles Thompson and Cindy Thompson

Appellate case number:    01-17-00703-CV

Trial court case number: CV21042

Trial court:              344th District Court of Chambers County

        Relators, Charles Thompson and Cindy Thompson, have filed a petition for writ of
mandamus challenging the trial court’s July 29, 2017 order denying their motion to dismiss for
lack of jurisdiction. The Court requests that the real party in interest respond to the petition for
writ of mandamus by no later than October 3, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                     Acting individually


Date: September 19, 2017